Exhibit 10.17




2015 BASE SALARY TABLE FOR NAMED EXECUTIVE OFFICERS


The 2015 annual base salaries of the following Named Executive Officers of
Ameren Corporation (“Ameren”), Union Electric Company (“UE”) and Ameren Illinois
Company (“AIC”) (which officers are employed by Ameren and/or an Ameren
subsidiary as of February 28, 2015, and were determined to the extent applicable
by reference to the Ameren Proxy Statement and the UE and AIC Information
Statements for the 2015 annual meetings of shareholders and by reference to the
definition of “Named Executive Officer” in Item 402(a)(3) of SEC Regulation S-K)
are as follows:


Name and Position at February 28, 2015
2015 Base Salary


Warner L. Baxter
Chairman, President and Chief Executive Officer – Ameren




$1,000,000


Martin J. Lyons, Jr.
Executive Vice President and Chief Financial Officer – Ameren, UE and AIC




$612,000


Michael L. Moehn
Chairman and President – UE


$500,000


Charles D. Naslund(1)
Executive Vice President, Corporate Operations Oversight – Ameren Services
Company and UE




$490,000


Richard J. Mark
Chairman and President – AIC




$470,000


Gregory L. Nelson
Senior Vice President, General Counsel and Secretary – Ameren, UE and AIC




$467,500


Daniel F. Cole
Chairman and President – Ameren Services Company




$439,000


Fadi M. Diya
Senior Vice President and Chief Nuclear Officer – UE


$430,000


Bruce A. Steinke
Senior Vice President, Finance, and Chief Accounting Officer – Ameren, UE and
AIC




$345,000



(1) Effective March 1, 2015, Mr. Naslund retired from his position of Executive
Vice President, Corporate Operations Oversight, Ameren Services Company and UE.























    